Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 July 2021 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnetic concentrator” must be shown or the feature canceled from the claims.  Currently, the magnetic concentrator is only generally indicated by reference number ‘200’ in Fig.1. No structural details are shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-10 & 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pukar et al. (KR 10-2020-0005297).
Regarding claim 1, Pukar teaches a hybrid type energy harvester comprising: 
a coil 13 configured to cover at least a portion of an outer surface of a housing 14 (¶[0035]; Figs.3&6); 
a triboelectric charging part (triboelectric charge material) 11 positioned in at least a portion of an inner side of the housing 14 (¶[0037]; Figs.3&6); 
an electrode 12 positioned at least partially between the housing 14 and the triboelectric charging part 11 (¶[0037]; Figs.3&6); and 
a magnetic body (magnetic ball) 15 positioned inside the housing 14 and moving by being adjacent to the coil part 13 and the triboelectric charging part 11 (¶[0043]; Figs.3&6).  


    PNG
    media_image1.png
    370
    253
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    627
    377
    media_image2.png
    Greyscale


Regarding claim 2, in other embodiments, the housing has a hemispherical shape in that the energy harvester may constitute “at least a portion of the hollow curved tube” (¶[0005]). 
Regarding 3, the housing is a hollow, curved tube ((¶[0005]; ¶[0025]) and the magnet ball rolls therein, thus suggesting the housing “has a tube shape having a cycloidal section.”  
Regarding claim 5, the triboelectric charging part 11 (e.g., PTFE polymer) is a negative triboelectric charging part or a positive triboelectric charging part.
Regarding claim 6, the magnetic body (magnetic ball) 15 has a polarity opposite to a polarity of the triboelectric charging part (i.e., the outside of the magnetic ball is coated with a triboelectric charge material, with the magnetic ball and PTFE triboelectric layers showing positive and negative charges, respectively; ¶[0041] & ¶[0044]).
Regarding claim 7, the negative triboelectric charging part is made of one of PTFE, PVDF, PVC, and silicone, or a combination thereof (¶[0044]).  
Regarding claim 9, a surface of the triboelectric charging part 11 has a microstructure or a nanostructure (e.g., nanowire, ¶[0046]; Fig.5).  
Regarding claim 10, wherein the electrode part has an interdigitated electrode (¶[0031]).
Regarding claim 11, the permanent magnet comprises NdFeB (¶[0026]).
Regarding claim 14, the electrode 12 is made of a conductive object (¶[0050]).  
Regarding claim 15, the electrode 12 is made of aluminum (¶[0050]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pukar in view of Arnold et al. (US 8,729,747).
Pukar’s housing is generally circular or hemispherical---not cylindrical---in shape. 
But, Arnold teaches a motional/vibrational energy harvester including a spherical magnet configured to roll in a linear, cylindrical, helical, or cage-like track and thereby generate power (abstract). In one embodiment, a spherical magnet 2 is configured to roll in a linear track corresponding to a cylindrical housing 1, with coils 3 wound around the housing (c.4:62-64; Fig.2). In another embodiment, the magnet rolls along a circular track 32 corresponding to a circular housing (c.5:42-47; Fig.6).  
Thus, it would have been obvious before the effective filing date to configure Pukar’s circular/hemispherical shaped housing as a cylindrical shaped housing since Arnold teaches both housing shapes were known to be suitable for generating power from motional/vibrational energy using a spherical magnet.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pukar in view of Wang et al. (US 10,439,517).
Pukar’s positive triboelectric charging part (i.e., the outside of the magnetic ball coated with a triboelectric charge material; ¶[0041] & ¶[0044]) is not specifically made of one of nylon, silk, and aluminum, or a combination thereof.
But, Wang teaches a triboelectric nanogenerator including a surface layer 102 made from a material with relatively less triboelectric series rating as indicated in Fig.39. The triboelectric series indicates materials such as nylon 6, 6, silk and aluminum provide more positive triboelectric characteristics.  
Thus, it would have been obvious before the effective filing date to make Pukar’s positive triboelectric charging part from one of nylon, silk, and aluminum, or a combination thereof since Wang teaches these materials were known in for use in triboelectric nanogenerators to provide more positive triboelectric characteristics.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pukar. 
Regarding claim 12, a magnetic concentrator (ferrite thin film) 16 is positioned at an inner side of the coil 13 (¶[0009], ¶[0051]; Fig.6), not at an outer side such that it covers the coil.
But, it would have been obvious before the effective filing date to position Pukar’s magnetic concentrator (ferrite thin film) 16 at an outer side of the coil 13 such that it covers the coil since this would involve simply rearranging parts of an invention, which has been held to involve ordinary skill.  In re Japikse, 86 USPQ 70.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pukar in view of Ishida (US 10,685,768).
Pukar does not teach the magnetic concentrator (ferrite thin film) 16 is made of a compound of PDMS and FeSiCr.
But, Ishida teaches a soft magnetic material powder including soft magnetic material particles, the soft magnetic material particles each including a core formed from an Fe-based soft magnetic material including FeSiCr and an insulating film covering the surface of the core, and the insulating film contains an inorganic oxide, wherein the inorganic oxide may also be a polysiloxane (c.3:24-27 & c.3:32-36).  Ishida’s soft magnetic material powder provides magnetic core material with high magnetic permeability and a low eddy-current loss (c.1:25-30).
Thus, it would have been obvious before the effective filing date to make Pukar‘s ferrite thin film magnetic concentrator from a compound of PDMS and FeSiCr since Ishida teaches this compound was known to provide high magnetic permeability and a low eddy-current loss.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pukar in view of Sakai (US 7,157,835).
Pukar does not further teach “an elastic member positioned on a lower end of the housing [14] and between the housing and a vibrating object.”
But, Sakai teaches an oscillating generator 2 including a housing 23 holding an impact member 22 therein and an elastic member 4 positioned on a lower end of the housing and between the housing and a vibrating object (base member) 3 (Figs.1-2). The elastic member oscillates the generator in response to external forces P3 on the base member to cause an increased number of repeated impacts of the impact member and thereby produce a large amount of electricity (abstract; c.1:40-45)
It would have been obvious before the effective filing date to provide Pukar’s hybrid generator with an elastic member positioned on a lower end of the housing and between the housing and a vibrating object since Sakai teaches this would have enabled oscillation of the generator in response to external forces and increased the amount of electricity produced.  
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BURTON S MULLINS/Primary Examiner, Art Unit 2834